In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-22-00283-CR


                        DANNY WAYNE ALCOSER, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 19th District Court
                                  McLennan County, Texas
            Trial Court No. 2016-1261-C1, Honorable Thomas C. West, Presiding

                                    October 26, 2022
                             MEMORANDUM OPINION
                      Before QUINN, C.J., and PARKER and DOSS, JJ.


       Appellant, Danny Wayne Alcoser, filed a document with this Court seeking to

appeal a trial court order issued on July 13, 2022. We have construed the document as

a notice of appeal. Assuming, arguendo, that we have the authority to review the order

as part of appellant’s previously transferred appeal, see Alcoser v. State, No. 07-18-

00032-CR, 2022 Tex. App. LEXIS 5722, at *1 (Tex. App.—Amarillo Aug. 9, 2022, no pet.

h.) (mem. op., not designated for publication), we dismiss the current appeal for want of

jurisdiction because it was untimely filed.
       The trial court issued the order on July 13, 2022. A notice of appeal from the order

was, therefore, due within thirty days, by August 12, 2022. See TEX. R. APP. P. 26.2(a)(2).

Appellant filed a notice of appeal with this Court on October 11, 2022. Because the timely

filing of a written notice of appeal is a jurisdictional prerequisite to hearing an appeal, we

have no option but to dismiss the untimely appeal for want of jurisdiction. Castillo v. State,

369 S.W.3d 196, 198 (Tex. Crim. App. 2012).


       Accordingly, we dismiss this appeal for want of jurisdiction.


                                                         Per Curiam


Do not publish.




                                              2